DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 12, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suenaga [US 2010/0264438 A1].

Regarding claim 1, Suenaga discloses a light emitting diode package (Fig. 3, 300 see annotated below for easier reference*), comprising: 5
a substrate (104), wherein the substrate includes a side surface, and wherein the substrate is adapted for mounting one or more light emitting diode light sources thereon  (as shown);  
at least one light emitting diode light source (101), wherein the at least one light emitting diode light source includes a planar bottom surface (PBS*) associated with the substrate (as shown); 10
a light conversion component (102), wherein the light conversion component includes a planar side surface (PSS*) and converts incident light emitted from the at least one light emitting diode light source (¶[0042] teaches fluorescent material is included in light conversion component (102); 
a light reflective encapsulation component (103), wherein the light reflective encapsulation component includes an outermost side surface (¶[0042] and as shown); and 15
wherein the outermost side surface of the light reflective encapsulation component (103) forms a step with the side surface of the substrate (104), and wherein both surfaces are not on the same plane (as shown in Fig. 3) and wherein the planar side surface (PSS*) of the light conversion component (102) emanates parallel (as shown) to the side surface of the substrate (104) and orthogonally (as shown) to the planar bottom surface (PBS) of the at least one light emitting diode light source (101) (see annotated Fig. 3 below).

    PNG
    media_image1.png
    357
    753
    media_image1.png
    Greyscale

Regarding claim 2, Suenaga disclose claim 1, Suenaga further discloses the substrate (Fig. 3, 104) 20comprises a ceramic and/or a transition metal (¶[0063] teaches ceramic material can be used for the substrate).

Regarding claim 7, Suenaga disclose claim 1, Suenaga further discloses the at least one light emitting diode light source (Fig. 3, 101) is mounted on a planar surface (as shown) of the substrate (104).

Regarding claim 8, Suenaga disclose claim 1, Suenaga further discloses the light reflective encapsulation component (Fig. 3, 103) comprises an epoxy resin, a silicone resin, a modified-silicone resin, and combinations thereof (¶[[0059] teaches silicone resin, modified silicone resin, epoxy resin, modified epoxy resin).

Regarding claim 12, Suenaga discloses a light emitting diode package (Fig. 3, 300 see annotated above for easier reference*), comprising: 10
a substrate (104); 
a light emitting diode light source (101); 
a light conversion component (102); 
a light reflective encapsulation component (103); and 
wherein a side surface of the light reflective encapsulation component (103) 15and a side surface of the substrate (104) are non-coplanar (as shown) and further wherein a planar side surface (PSS*) of the light conversion component (102) emanates parallel (as shown in Fig. 3) to a side surface of the substrate (104) and orthogonally (as shown) to a planar bottom surface (PBS) of the light emitting diode light source (101).

Regarding claim 13, Suenaga disclose claim 12, Suenaga further discloses the substrate (Fig. 3, 104) 20comprises a ceramic and/or a transition metal (¶[0063] teaches ceramic material can be used for the substrate).

Regarding claim 16, Suenaga disclose claim 12, Suenaga further discloses the light reflective encapsulation component (Fig. 3, 103) comprises an epoxy resin, a silicone resin, a modified-silicone resin, and combinations thereof (¶[[0059] teaches silicone resin, modified silicone resin, epoxy resin, modified epoxy resin).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suenaga [US 2010/0264438 A1] as applied to claim 1 and  12 above respectfully, and in view of Abe et al. [US 2012/0080216 A1], “Abe”.

Regarding claim 3, Suenaga disclose claim 1, Suenaga further discloses the substrate (Fig. 3, 104) 20comprises a variety of materials such as insulating materials such as glass epoxy, resin, or ceramics  (¶[0063]). Suenaga does not explicitly disclose the substrate is fabricated from a material having a hardness of at least approximately 8 GPa.
However, Abe disclose using a substrate (Fig. 1a, 21) as support for circuit members (41). The substrate can be made of a ceramic material.  Abe further discloses the ceramic material can have a Vickers hardness (Hv) of 13 GPa or more (¶[0042 (¶0045]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have a ceramic material having a hardness of at least approximately 8 GPa based on the teachings of Abe in view of Suenaga since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 4, Suenaga disclose claim 1, Suenaga further discloses the substrate (Fig. 3, 104) 20comprises a variety of materials such as insulating materials such as glass epoxy, resin, or ceramics  (¶[0063]). Suenaga does not explicitly disclose the substrate is fabricated from a material ranging in hardness from approximately 8 GPa to approximately 16 GPa.
However, Abe disclose using a substrate (Fig. 1a, 21) as support for circuit members (41). The substrate can be made of a ceramic material.  Abe further discloses the ceramic material can have a Vickers hardness (Hv) of 13 GPa or more (¶[0042 (¶0045]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have a ceramic material having a hardness from approximately 8 GPa to approximately 16 GPa based on the teachings of Abe in view of Suenaga since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 14, Suenaga disclose claim 12, Suenaga further discloses the substrate (Fig. 3, 104) 20comprises a variety of materials such as insulating materials such as glass epoxy, resin, or ceramics  (¶[0063]). Suenaga does not explicitly disclose the substrate is fabricated from a material ranging in hardness from approximately 8 GPa to approximately 16 GPa.
However, Abe disclose using a substrate (Fig. 1a, 21) as support for circuit members (41). The substrate can be made of a ceramic material.  Abe further discloses the ceramic material can have a Vickers hardness (Hv) of 13 GPa or more (¶[0042 (¶0045]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have a ceramic material having a hardness from approximately 8 GPa to approximately 16 GPa based on the teachings of Abe in view of Suenaga since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 9, 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suenaga [US 2010/0264438 A1] as applied to claim 1 and 12 above, and in view of Yew et al. [US 2020/0161521 A1], “Yew”.

Regarding claim 9, Suenaga discloses claim 1, Suenaga further discloses the light reflective encapsulation component (Fig. 3, 103) comprises an epoxy resin, a silicone resin, a modified-silicone resin, and combinations thereof (¶[[0059]). Suenaga does not explicitly disclose the light reflective encapsulation component material has a hardness of greater than approximately Shore A10.
However, forming the silicone resin within a certain range of hardness is well known in the semiconductor art. Specifically, Yew discloses the first resin cover made of a silicone resin. The silicone resin has a dynamic viscosity in a range of 1 to 8 Pa·s before cured. The silicone resin can cure under room temperature and a hardness in a range of 30 A to 70 D (measured as indentation hardness on the durometer in Shore hardness scales A and D) (¶[0010]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have a silicon resin with a Shore hardness in a range of 30 A to 70 D  based on the teachings of Yew in view of Suenaga since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 10, Suenaga discloses claim 1, Suenaga further discloses the light reflective encapsulation component (Fig. 3, 103) comprises an epoxy resin, a silicone resin, a modified-silicone resin, and combinations thereof (¶[[0059]). Suenaga does not explicitly disclose the light reflective encapsulation component material has a hardness of less than approximately Shore D100.
However, forming the silicone resin within a certain range of hardness is well known in the semiconductor art. Specifically, Yew discloses the first resin cover made of a silicone resin. The silicone resin has a dynamic viscosity in a range of 1 to 8 Pa·s before cured. The silicone resin can cure under room temperature and a hardness in a range of 30 A to 70 D (measured as indentation hardness on the durometer in Shore hardness scales A and D) (¶[0010]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have a silicon resin with a Shore hardness of less than approximately Shore D100  based on the teachings of Yew in view of Suenaga since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 11, Suenaga discloses claim 1, Suenaga further discloses the light reflective encapsulation component (Fig. 3, 103) comprises an epoxy resin, a silicone resin, a modified-silicone resin, and combinations thereof (¶[[0059]). Suenaga does not explicitly disclose the light reflective encapsulation component material has a hardness from approximately Shore A10 to approximately Shore D100.
However, forming the silicone resin within a certain range of hardness is well known in the semiconductor art. Specifically, Yew discloses the first resin cover made of a silicone resin. The silicone resin has a dynamic viscosity in a range of 1 to 8 Pa·s before cured. The silicone resin can cure under room temperature and a hardness in a range of 30 A to 70 D (measured as indentation hardness on the durometer in Shore hardness scales A and D) (¶[0010]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have a silicone resin with a Shore hardness from approximately Shore A10 to approximately Shore D100 based on the teachings of Yew in view of Suenaga since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 17, Suenaga discloses claim 12, Suenaga further discloses the light reflective encapsulation component (Fig. 3, 103) comprises an epoxy resin, a silicone resin, a modified-silicone resin, and combinations thereof (¶[[0059]). Suenaga does not explicitly disclose the light reflective encapsulation component material has a hardness from approximately Shore A10 to approximately Shore D100.
However, forming the silicone resin within a certain range of hardness is well known in the semiconductor art. Specifically, Yew discloses the first resin cover made of a silicone resin. The silicone resin has a dynamic viscosity in a range of 1 to 8 Pa·s before cured. The silicone resin can cure under room temperature and a hardness in a range of 30 A to 70 D (measured as indentation hardness on the durometer in Shore hardness scales A and D) (¶[0010]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have a silicone resin with a Shore hardness from approximately Shore A10 to approximately Shore D100 based on the teachings of Yew in view of Suenaga since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Claims 5, 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suenaga [US 2010/0264438 A1] as applied to claim 1 and 12 above, in view of Abe et al. [US 2012/0080216 A1], “Abe” and further in view of Yew et al. [US 2020/0161521 A1], “Yew”.

Regarding claim 5, Suenaga discloses claim 1, Suenaga further discloses the light reflective encapsulation component (Fig. 3, 103) comprises an epoxy resin, a silicone resin, a modified-silicone resin, and combinations thereof (¶[[0059]) and the substrate (Fig. 3, 104) 20comprises a variety of materials such as insulating materials such as glass epoxy, resin, or ceramics  (¶[0063]). Suenaga does not explicitly disclose the substrate comprises a hardness of at least approximately 50 times that of the light reflective encapsulation component.
However, Abe disclose using a substrate (Fig. 1a, 21) as support for circuit members (41). The substrate can be made of a ceramic material.  Abe further discloses the ceramic material can have a Vickers hardness (Hv) of 13 GPa or more (¶[0042 (¶0045]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have a ceramic material having a hardness from approximately 8 GPa to approximately 16 GPa based on the teachings of Abe in view of Suenaga since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Further Suenaga does not explicitly disclose the light reflective encapsulation component material has a hardness from approximately Shore A10 to approximately Shore D100.
However, forming the silicone resin within a certain range of hardness is well known in the semiconductor art. Specifically, Yew discloses the first resin cover made of a silicone resin. The silicone resin has a dynamic viscosity in a range of 1 to 8 Pa·s before cured. The silicone resin can cure under room temperature and a hardness in a range of 30 A to 70 D (measured as indentation hardness on the durometer in Shore hardness scales A and D) (¶[0010]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have a silicone resin with a Shore hardness from approximately Shore A10 to approximately Shore D100 based on the teachings of Yew in view of Suenaga as modified since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).
The combination of Suenaga in view of Abe and Yew would disclose the substrate comprises a hardness of at least approximately 50 times that of the light reflective encapsulation component. (The Examiner notes that the Application specification discloses the use of a ceramic substrate and silicone resin encapsulation as such the materials must meet the limitations of the claim).

Regarding claim 6, Suenaga discloses claim 1, Suenaga further discloses the light reflective encapsulation component (Fig. 3, 103) comprises an epoxy resin, a silicone resin, a modified-silicone resin, and combinations thereof (¶[[0059]) and the substrate (Fig. 3, 104) 20comprises a variety of materials such as insulating materials such as glass epoxy, resin, or ceramics  (¶[0063]). Suenaga does not explicitly disclose the substrate 10comprises a hardness of at least approximately 100 times that of the light reflective encapsulation component.
However, Abe disclose using a substrate (Fig. 1a, 21) as support for circuit members (41). The substrate can be made of a ceramic material.  Abe further discloses the ceramic material can have a Vickers hardness (Hv) of 13 GPa or more (¶[0042 (¶0045]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have a ceramic material having a hardness from approximately 8 GPa to approximately 16 GPa based on the teachings of Abe in view of Suenaga since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Further, Suenaga does not explicitly disclose the light reflective encapsulation component material has a hardness from approximately Shore A10 to approximately Shore D100.
However, forming the silicone resin within a certain range of hardness is well known in the semiconductor art. Specifically, Yew discloses the first resin cover made of a silicone resin. The silicone resin has a dynamic viscosity in a range of 1 to 8 Pa·s before cured. The silicone resin can cure under room temperature and a hardness in a range of 30 A to 70 D (measured as indentation hardness on the durometer in Shore hardness scales A and D) (¶[0010]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have a silicone resin with a Shore hardness from approximately Shore A10 to approximately Shore D100 based on the teachings of Yew in view of Suenaga as modified since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).
The combination of Suenaga in view of Abe and Yew would disclose the substrate 10comprises a hardness of at least approximately 100 times that of the light reflective encapsulation component. (The Examiner notes that the Application specification discloses the use of a ceramic substrate and silicone resin encapsulation as such the materials must meet the limitations of the claim).

Regarding claim 15, Suenaga discloses claim 12, Suenaga further discloses the light reflective encapsulation component (Fig. 3, 103) comprises an epoxy resin, a silicone resin, a modified-silicone resin, and combinations thereof (¶[[0059]) and the substrate (Fig. 3, 104) 20comprises a variety of materials such as insulating materials such as glass epoxy, resin, or ceramics  (¶[0063]). Suenaga does not explicitly disclose the substrate 10comprises a hardness of at least approximately 100 times that of the light reflective encapsulation component.
However, Abe disclose using a substrate (Fig. 1a, 21) as support for circuit members (41). The substrate can be made of a ceramic material.  Abe further discloses the ceramic material can have a Vickers hardness (Hv) of 13 GPa or more (¶[0042 (¶0045]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have a ceramic material having a hardness from approximately 8 GPa to approximately 16 GPa based on the teachings of Abe in view of Suenaga since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Further, Suenaga does not explicitly disclose the light reflective encapsulation component material has a hardness from approximately Shore A10 to approximately Shore D100.
However, forming the silicone resin within a certain range of hardness is well known in the semiconductor art. Specifically, Yew discloses the first resin cover made of a silicone resin. The silicone resin has a dynamic viscosity in a range of 1 to 8 Pa·s before cured. The silicone resin can cure under room temperature and a hardness in a range of 30 A to 70 D (measured as indentation hardness on the durometer in Shore hardness scales A and D) (¶[0010]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have a silicone resin with a Shore hardness from approximately Shore A10 to approximately Shore D100 based on the teachings of Yew in view of Suenaga as modified since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).
The combination of Suenaga in view of Abe and Yew would disclose the substrate 10comprises a hardness of at least approximately 100 times that of the light reflective encapsulation component. (The Examiner notes that the Application specification discloses the use of a ceramic substrate and silicone resin encapsulation as such the materials must meet the limitations of the claim).

Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ide et al. [US 2010/0258830 A1], “Ide”.

Regarding claim 18, Ide discloses a method for manufacturing a light emitting diode package (Fig. 5A – 7B), comprising the steps of: 
providing a light emitting diode package  (Fig. 7B) comprising:  
a substrate (Fig. 5A, 210), wherein the substrate includes a side surface, and 5wherein the substrate is adapted for mounting one or more light emitting diode light sources thereon (as shown); 
at least one light emitting diode light source (10), wherein the at least one light emitting diode light source includes a planar bottom surface (PBS) is associated with the substrate (as shown); 10
a light conversion component (Fig. 5B, 35), wherein the light conversion component includes a planar side surface (PSS) and converts incident light emitted from the at least one light emitting diode light source (¶[0060] teaches a phosphor layer (35)); and 
a light reflective encapsulation component (38), wherein the light reflective encapsulation component includes an outermost side 15surface (¶[0061]); 
cutting (Fig. 6B, 50) the outermost side surface of the light reflective encapsulation component with a first blade during a first pass (as shown in Fig. 6B); and 
cutting (Fig. 7B, and ¶[0104]) the side surface of the substrate with a second blade during a second pass such that the outermost side surface of the light reflective 20encapsulation component forms a step with the side surface of the substrate, and wherein both surfaces are not on the same plane (as shown in Fig. 7B), and wherein the planar side surface of the light conversion component (PSS) emanates parallel (as shown below) to the side surface of the substrate (210) and orthogonally (as shown) to the planar bottom surface of the at least one light emitting diode light source (PBS).

    PNG
    media_image2.png
    227
    721
    media_image2.png
    Greyscale


Regarding claim 19, Ide discloses claim 18, Ide further discloses an LED manufactured according to the process of claim 18 (as shown in Fig. 7B).

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. 
With regards to claims to the amended claim language, “at least one light emitting diode (LED) light source includes a planar bottom surface”, the Examiner notes that the language does not required the entire bottom of the LED to be planar in a cross-sectional view; thus, both prior art reference Suenaga and Ide disclose this limitation as shown in the annotated figures above. With regards to claims to the amended claim language, “the light conversion component includes a planar side surface,” the Examiner notes that the language does not required the entire sidewall of the light conversion component to be planar in a cross-sectional view; thus, both prior art reference Suenaga and Ide disclose this limitation as shown in the annotated figures above. As such the rejection under 35 U.S.C. 102 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/             Examiner, Art Unit 2891                                                                                                                                                                                           

/MARK W TORNOW/             Primary Examiner, Art Unit 2891